                          United States District Court
                        Western District of North Carolina
                               Statesville Division

         Michael Odell Fair,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                5:18-cv-00186-MR
                                      )
                 vs.                  )
                                      )
           David Carpenter            )
            Allen Houser              )
            Tim Johnson,              )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 29, 2020 Order.

                                               June 29, 2020




         Case 5:18-cv-00186-MR Document 41 Filed 06/29/20 Page 1 of 1
